EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 18, line 4, “first tiling pad” has been changed to - - of the plurality of tilting pads - -.
Claim 20, line 2, “first tiling pad” has been changed to - - of the plurality of tilting pads - -.
Claim 20, lines 2 – 3, “first tiling pad” has been changed to - - of the plurality of tilting pads - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	In regards to claim 1, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the superhard table of the at least one first tilting pad including polycrystalline diamond exhibiting a thickness that is greater than 0.120 inch.
	In regards to claim 15, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the polycrystalline diamond table of at least one of the plurality of tilting pads exhibiting a thickness that is greater than 0.200 inch.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656